Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Each of the undersigned hereby certifies, in his capacity as an officer of Apple Green Holding, Inc., formerly known as Blue Sun Media, Inc. (the “Company”), for the purposes of 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of his knowledge: (1) The Company’s Annual Report on Form 10-K for the period ended December 31, 2013(the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 9, 2014 /s/ Vincent Loy Ghee Yaw Vincent Loy Ghee Yaw Chief Executive Officer (principal executive officer) /s/ Hee Chee Keong Hee Chee Keong Chief Financial Officer (principal financial officer and accounting officer) A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
